DETAILED CORRESPONDENCE
This Office action is in response to the application filed 1/3/2022, with claims 12-31 pending, with 1-11 canceled.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/17/2020, 3/31/2020 and 1/03/2022 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-31 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006142884 in view of Morales De La Rica et al, US 2008/0133069, hereinafter “Morales”.

As per claim 12.  A flying body that includes a lift generation apparatus in a machine body and is capable of flying through air due to driving of the lift generation apparatus, the flying body comprising: 
a gravity center movement apparatus that is provided in a top portion or a bottom portion of the machine body and is configured to move a total gravity center position of the overall flying body (JP 2006142884: see at least page 5, last para.—In the flying body of the present invention, it is preferable that the posture changing means has a weight element and a displacement mechanism for displacing the weight element. Thereby, the center of gravity of the flying object can be easily and reliably moved with a simple configuration” along with page 13, para. 1-5—“ The posture changing means 16 shown in FIGS. 1, 7, and 8 changes (adjusts) the posture of the flying object 1 by moving the center of gravity, so that the rotation center line (rotation center axis) 36 of the rotors 3 and 5 is obtained.”); and 
a movement control section configured to move the total gravity center position to a target position, by acquiring the total gravity center position and controlling operation of the gravity center movement apparatus (JP 2006142884: see at least page 5, last para.—“The flying body of the present invention preferably has posture changing means for changing the flying posture by moving the center of gravity. As a result, the flying posture of the flying object can be easily and reliably changed, and the flying object can be easily and reliably moved (moved) to an arbitrary position. In the flying body of the present invention, it is preferable that the posture changing means has a weight element and a displacement mechanism for displacing the weight element. Thereby, the center of gravity of the flying object can be easily and reliably moved with a simple configuration”), 
wherein the movement control section adjusts movement velocity of the total gravity center position in a manner that the movement velocity decreases as the total gravity center position becomes farther from a center position of the flying body (JP 2006142884: see page 13, para. 1-2—“The posture changing means 16 shown in FIGS. .

As per claim 13. The flying body according to claim 12, wherein the movement control section arranges the total gravity center position at a center position of the flying body in an initial state, by controlling the operation of the gravity center movement apparatus (JP 2006142884: see page 18, para 2—In this way, the flying object 1 can be moved horizontally (flying) in the inclination direction of the rotation center line, for example.
As described above, the posture changing means 16 can change the flying posture of the flying object 1 easily and surely, and the flying object 1 can be easily and reliably moved (moved) to an arbitrary position.).

As per claim 14. The flying body according to claim 12, wherein the movement control section sets a movement range of the total gravity center position to be within an outermost contour of the flying body, in a planar view (JP 2006142884: see page 5, last para. taken with 16, para. 5 reads on this element—“In the flying body of the present invention, it is preferable that the posture changing means has a weight element and a displacement mechanism for displacing the weight element….Thus, the movement amount and position of the slider 181 (weight element 14) in the x-axis direction are obtained. Information on the amount of movement and position of the slider 181 (weight .

As per claim 15. The flying body according to claim 12, wherein the lift generation apparatus is provided in plurality to the machine body, and the movement control section sets a movement range of the total gravity center position to be within virtual lines connecting centers of the plurality of lift generation apparatuses, in a planar view (JP 2006142884: see at least page 3, para. 2—“In the flying body of the present invention, the circuit unit is composed of partial circuit units dispersed inside the rotor blades, each of the partial circuit portions of the rotor blades is provided such that the center of gravity of the partial circuit portion is located closer to the end side than the midpoint between the rotation center of the rotor blade and the end portion of the rotor blade. Along with page 4, last para.—“As a result, the moment of inertia of the rotor blades can be further increased (the gyro effect is further increased), whereby stable flight can be performed.” Along with page 17, para. 7—“the instruction value (height) in the Z-axis direction is set via the first drive circuit 931 and the second drive circuit 932. Thus, the driving of each vibrating body 4 that rotationally drives the rotors 3 and 5 is controlled. Thereby, the flying object 1 can be raised or lowered, and can be held at a predetermined height. Further, when an instruction value in the θz direction is input to the θz control circuit 922, the rotor is passed through the first drive circuit 931 and the second drive circuit 932 so that the instruction value (direction) in the θz direction is obtained. The driving of each vibrating body 4 that rotationally drives 3 and 5 is controlled. Thereby, the flying object 1 can be rotated by a predetermined amount .

As per claim 16. The flying body according to claim 12, wherein the lift generation apparatus is provided in plurality to the machine body, and the movement control section sets a movement range of the total gravity center position to be within virtual lines connecting proximity points that are located in the plurality of lift generation apparatuses and closest to a center position of the flying body, in a planar view (JP 2006142884: see at least page 3, para. 2—“In the flying body of the present invention, the circuit unit is composed of partial circuit units dispersed inside the rotor blades, each of the partial circuit portions of the rotor blades is provided such that the center of gravity of the partial circuit portion is located closer to the end side than the midpoint between the rotation center of the rotor blade and the end portion of the rotor blade. Preferably it is. As a result, the moment of inertia of the rotor blades can be further increased (the gyro effect is further increased), whereby stable flight can be performed.”).

As per claim 17. The flying body according to claim 12, wherein the movement control section is configured to switch whether or not adjustment of the movement velocity is implemented (JP 2006142884: see at least page 13, para. 1-5—“ The posture changing means 16 shown in FIGS. 1, 7, and 8 changes (adjusts) the posture of the flying object 1 by moving the center of gravity, so that the rotation center line (rotation center axis) 36 of the rotors 3 and 5 is obtained.”).

As per claim 18. The flying body according to claim 12, wherein the gravity center movement apparatus is a slide mechanism configured to move a weight along a rail provided to the machine body (JP 2006142884: see page 14, para. 4—The slider 181 is positioned in the groove 1631 of these rollers 163, is sandwiched between the rollers 163 and the rotor 164, and is installed so as to be movable in the vertical direction in FIG. In other words, the slider 181 is regulated by each roller 163 and the rotor 164
so that the moving direction is the vertical direction in FIG. 10 and the posture is held constant.).

As per claim 19. The flying body according to claim 12, wherein the gravity center movement apparatus is a robot arm that includes a plurality of arms provided to the machine body, and a joint portion configured to pivotably connect one arm to another arm, the robot arm being configured to move a weight fixed to the arms (JP 2006142884: page 13, para. 9—“The base 171 is provided with a vibrating body 4 that rotationally drives a rotor 164 (driven body 165) described later. The vibrating body has a convex portion (contact portion) 46 and a pair of arm portions 48, and each arm portion 48 is arranged with respect to the base…”, along with page, 15 para. 8—“”The  reinforcing plate 43 is integrally formed with a pair (two) of arm portions 48 having elasticity (flexibility). The pair of arm portions 48 are substantially in the center in the longitudinal direction (left-right direction in FIG. 10) of the reinforcing plate 43 and are in a direction substantially perpendicular to the longitudinal direction, and are opposite to each other via the reinforcing plate (vibrating body 4). It is provided so as to protrude in 
(y-axis direction displacing means) that moves (displaces) the weight element 14 in the y-axis direction.”)

As per claim 20. A flying body that includes a lift generation apparatus in a machine body and is capable of flying through air due to driving of the lift generation apparatus, the flying body comprising: 
a gravity center movement apparatus that is provided in a top portion or a bottom portion of the machine body and is configured to move a total gravity center position of the overall flying body (JP 2006142884: see at least page 5, last para.—In the flying body of the present invention, it is preferable that the posture changing means has a weight element and a displacement mechanism for displacing the weight element. Thereby, the center of gravity of the flying object can be easily and reliably moved with a simple configuration” along with page 13, para. 1-5—“ The posture changing means 16 shown in FIGS. 1, 7, and 8 changes (adjusts) the posture of the flying object 1 by moving the center of gravity, so that the rotation center line (rotation center axis) 36 of the rotors 3 and 5 is obtained.”); and 
a movement control section configured to move the total gravity center position to a target position, by acquiring the total gravity center position and controlling operation of the gravity center movement apparatus, wherein the movement control section adjusts movement velocity of the total gravity center position in a manner to increase as the total gravity center position becomes closer to a center position of the flying body (JP 2006142884: see at least page 5, para. 3-5 –“As a result, the moment of inertia of the second rotor blade can be further increased (the gyro effect is increased), and thus stable flight can be performed. The flying body of the present invention preferably has posture changing means for changing the flying posture by moving the center of gravity. As a result, the flying posture of the flying object can be easily and reliably changed, and the flying object can be easily and reliably moved (moved) to an arbitrary position.”, page 2, para. 4—“The flying body of the present invention is rotatably provided, a rotor having a plurality of rotor blades, A driven body that rotates in conjunction with the rotor”).

As per claim 21. The flying body according to claim 20, wherein the movement control section arranges the total gravity center position at a center position of the flying body in an initial state, by controlling the operation of the gravity center movement apparatus (JP 2006142884: see page 18, para 2—In this way, the flying object 1 can be moved horizontally (flying) in the inclination direction of the rotation center line, for example.
As described above, the posture changing means 16 can change the flying posture of the flying object 1 easily and surely, and the flying object 1 can be easily and reliably moved (moved) to an arbitrary position.).

As per claim 22. The flying body according to claim 20, wherein the movement control section sets a movement range of the total gravity center position to be within an outermost contour of the flying body, in a planar view (JP 2006142884: see page 5, last .

As per claim 23. The flying body according to claim 20, wherein the lift generation apparatus is provided in plurality to the machine body, and the movement control section sets a movement range of the total gravity center position to be within virtual lines connecting centers of the plurality of lift generation apparatuses, in a planar view (JP 2006142884: see at least page 3, para. 2—“In the flying body of the present invention, the circuit unit is composed of partial circuit units dispersed inside the rotor blades, each of the partial circuit portions of the rotor blades is provided such that the center of gravity of the partial circuit portion is located closer to the end side than the midpoint between the rotation center of the rotor blade and the end portion of the rotor blade. Along with page 4, last para.—“As a result, the moment of inertia of the rotor blades can be further increased (the gyro effect is further increased), whereby stable flight can be performed.” Along with page 17, para. 7—“the instruction value (height) in the Z-axis direction is set via the first drive circuit 931 and the second drive circuit 932. Thus, the driving of each vibrating body 4 that rotationally drives the rotors 3 and 5 is controlled. Thereby, the flying object 1 can be raised or lowered, and can be held at a .

As per claim 24. The flying body according to claim 20, wherein the lift generation apparatus is provided in plurality to the machine body, and the movement control section sets a movement range of the total gravity center position to be within virtual lines connecting proximity points that are located in the plurality of lift generation apparatuses and closest to a center position of the flying body, in a planar view (JP 2006142884: see at least page 3, para. 2—“In the flying body of the present invention, the circuit unit is composed of partial circuit units dispersed inside the rotor blades, each of the partial circuit portions of the rotor blades is provided such that the center of gravity of the partial circuit portion is located closer to the end side than the midpoint between the rotation center of the rotor blade and the end portion of the rotor blade. Preferably it is. As a result, the moment of inertia of the rotor blades can be further increased (the gyro effect is further increased), whereby stable flight can be performed.”).

The flying body according to claim 20, wherein the movement control section is configured to switch whether or not adjustment of the movement velocity is implemented (JP 2006142884: see at least page 13, para. 1-5—“ The posture changing means 16 shown in FIGS. 1, 7, and 8 changes (adjusts) the posture of the flying object 1 by moving the center of gravity, so that the rotation center line (rotation center axis) 36 of the rotors 3 and 5 is obtained.”).

As per claim 26. The flying body according to claim 20, wherein the gravity center movement apparatus is a slide mechanism configured to move a weight along a rail provided to the machine body (JP 2006142884: see page 14, para. 4—The slider 181 is positioned in the groove 1631 of these rollers 163, is sandwiched between the rollers 163 and the rotor 164, and is installed so as to be movable in the vertical direction in FIG. In other words, the slider 181 is regulated by each roller 163 and the rotor 164
so that the moving direction is the vertical direction in FIG. 10 and the posture is held constant.).

As per claim 27. The flying body according to claim 20, wherein the gravity center movement apparatus is a robot arm that includes a plurality of arms provided to the machine body, and a joint portion configured to pivotably connect one arm to another arm, the robot arm being configured to move a weight fixed to the arms (JP 2006142884: page 13, para. 9—“The base 171 is provided with a vibrating body 4 that rotationally drives a rotor 164 (driven body 165) described later. The vibrating body has a convex portion (contact portion) 46 and a pair of arm portions 48, and each arm 
(y-axis direction displacing means) that moves (displaces) the weight element 14 in the y-axis direction.”).

As per claim 28. A flying body that includes a lift generation apparatus in a machine body and is capable of flying through air due to driving of the lift generation apparatus, the flying body comprising: 
a gravity center movement apparatus that is provided in a top portion or a bottom portion of the machine body and is configured to move a total gravity center position of the overall flying body (JP 2006142884: see at least page 5, last para. –“The flying body of the present invention preferably has posture changing means for changing the flying posture by moving the center of gravity. As a result, the flying posture of the flying object can be easily and reliably changed, and the flying object can be easily and reliably moved (moved) to an arbitrary position.”, page 2, para. 4—“The flying body of ; and 
a movement control section configured to move the total gravity center position to a target position, by acquiring the total gravity center position and controlling operation of the gravity center movement apparatus (JP 2006142884: see at least page 5, para. 3-5 –“As a result, the moment of inertia of the second rotor blade can be further increased (the gyro effect is increased), and thus stable flight can be performed. The flying body of the present invention preferably has posture changing means for changing the flying posture by moving the center of gravity. As a result, the flying posture of the flying object can be easily and reliably changed, and the flying object can be easily and reliably moved (moved) to an arbitrary position.”, page 2, para. 4—“The flying body of the present invention is rotatably provided, a rotor having a plurality of rotor blades, A driven body that rotates in conjunction with the rotor”), 
wherein the lift generation apparatus is provided in plurality to the machine body, the movement control section sets a movement limit of the total gravity center position to be an outermost contour of the flying body in a planar view, and sets first virtual lines connecting centers of the plurality of lift generating apparatuses, and second virtual lines connecting proximity points that are located in the plurality of lift generation apparatuses and closest to a center position of the flying body, in the planar view (JP 2006142884: see at least page 3, para. 2—“In the flying body of the present invention, the circuit unit is composed of partial circuit units dispersed inside the rotor blades, each of the partial circuit portions of the rotor blades is provided such that the center of gravity of the partial circuit portion is located closer to the end side than the midpoint , and
in a case where movement velocity of the total gravity center position in a first region between the movement limit and the first virtual lines is a first velocity V1, the movement velocity of the total gravity center position in a second region between the first virtual lines and the second virtual lines is a second velocity V2, and the movement velocity of the total gravity center position in a third region inside the second virtual lines is a third velocity V3, the movement control section adjusts the movement velocity such that V1 < V2 < V3 is established (Morales: para. 35 along with 60-68—“The method may additionally comprise the steps of: determining a real airspeed Va of the vehicle; determining a lower limit V3 and an upper limit V4 for said airspeed Va ( obtaining these values V3 and V 4 can be similar to obtaining V1 and V2, i.e. it is carried out based on the stall speed and the maximum value due to structural reasons; the value of V3 can be a lower percentage of the stall speed than that corresponding to the value of V2 and V 4 can be a higher percentage than V3 or coincide with V3, para. 72-97, FIG. 4).

As per claim 29. The flying body according to claim 28, wherein the movement control section arranges the total gravity center position at a center position of the flying body in an initial state, by controlling the operation of the gravity center movement apparatus (JP 2006142884: see page 18, para 2—In this way, the flying object 1 can be moved horizontally (flying) in the inclination direction of the rotation center line, for example.
.

As per claim 30. The flying body according to claim 28, wherein the movement control section sets a movement range of the total gravity center position to be within an outermost contour of the flying body, in a planar view (JP 2006142884: see page 5, last para. taken with 16, para. 5 reads on this element—“In the flying body of the present invention, it is preferable that the posture changing means has a weight element and a displacement mechanism for displacing the weight element….Thus, the movement amount and position of the slider 181 (weight element 14) in the x-axis direction are obtained. Information on the amount of movement and position of the slider 181 (weight element 14) is used for predetermined control and processing when the slider 181 (weight element 14) is moved in the x-axis direction.”).

As per claim 31. The flying body according to claim 28, wherein the lift generation apparatus is provided in plurality to the machine body, and the movement control section sets a movement range of the total gravity center position to be within virtual lines connecting centers of the plurality of lift generation apparatuses, in a planar view (JP 2006142884: see at least page 3, para. 2—“In the flying body of the present invention, the circuit unit is composed of partial circuit units dispersed inside the rotor blades, each of the partial circuit portions of the rotor blades is provided such that the center of gravity of the partial circuit portion is located closer to the end side than the .

Rationale for Combination
JP 2006142884 teaches the a gravity center movement apparatus, a movement control section, and a lift generation apparatus; however, JP 2006142884 is silent on movement velocity such that V1<V2<V3 limits. Yet, Morales teaches the a real airspeed Va (e.g. movement control)of the vehicle based on various lower and upper limits. Thus, the combination of JP 2006142884 in view of Morales is achieved by programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art to data  Morales because such combination will provide a technique for “the purpose of being able to maintain the path as similar as possible to the originally planned path” (para. 58, Morales).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/ANA D THOMAS/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661